Citation Nr: 1001735	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-06 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected atrophy of adductor muscle of the right 
thigh (right thigh disability)   

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The Veteran served on active duty from October 1940 to 
October 1945.  

This case initially came before the Board of Veterans' 
Appeals (Board) from a January 2007 rating decision of the 
RO.  

The Veteran testified before a Decision Review Officer (DRO) 
in a hearing at the RO in June 2008.  A transcript of the 
hearing is of record.  

In April 2009, the Board remanded the case to the RO for 
additional development of the record.  

In a September 2009 decision, the RO assigned a rating 
30 percent for the service connected right thigh disability.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issue of TDIU rating is addressed in the REMAND portion 
of this document and is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided have been accomplished.  

2.  For the period of this appeal, the service-connected 
right thigh condition is shown to be productive of a 
disability picture that more nearly approximates that of 
severe damage to Muscle Group XIV.  



CONCLUSIONS OF LAW

The criteria for the assignment of a 40 percent rating for 
the service-connected right thigh injury with involvement of 
Muscle Group XIV have been met for the period of the appeal.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.71, 4.71a including 
Diagnostic Code 5314 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

In light of the favorable action taken hereinbelow, the Board 
finds that a discussion of the notice and duty to assist 
provisions of VCAA is not required.  




Increased Rating for the Right Thigh Disability

Disability evaluations are determined by application of 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

Furthermore, in reviewing a claim for a higher rating, VA 
must consider all potential applications of Title 38 C.F.R., 
whether or not raised by the veteran.  See Schafrath, 1 Vet. 
App. at 593.

Then, based on the facts of the particular case, VA must 
determine which Diagnostic Code (DC) is most appropriate for 
application in the veteran's case and provide an explanation 
for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995); Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

The Veteran is currently rated under DC 5314.  Diagnostic 
Code 5314 is deemed to be the most appropriate primarily 
because it pertains specifically to the disability involving 
damage to the musculature of the right thigh region and 
addresses his complaints of chronic fatigue, weakness and 
pain.  The Board finds no other Diagnostic Code that would be 
more appropriate, and the Veteran has not asserted that 
another diagnostic code should be used.  

Accordingly, after consideration of all factors, the Board 
concludes that the Veteran is appropriately rated under 
Diagnostic Code 5314. 

Under DC 5314, Muscle Group XIV covers extension of the knee 
(2, 3, 4, 5); simultaneous flexion of the hip and knee (1); 
tension of the fascia lata and iliotibial (Maissiat's) band, 
acting with XVII (1) in postural support of the body (6); 
acting with hamstrings in synchronizing hip and knee (1, 2). 
This involves the anterior thigh group: (1) Sartorius; (2) 
rectus femoris; (3) vastus externus; (4) vastus intermedius; 
(5) vastus internus; and (6) tensor vaginae femoris.  

The revised provisions of §4.56 provide that for VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are those of loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  

Moderately severe muscle disability requires, among other 
findings, that there be indications of loss of deep fascia, 
muscle substance or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with the sound side must demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).  

Severe muscle disability requires, among other findings, that 
there be evidence of wide damage to the muscle group.  There 
must be indications on palpation of loss of deep fascia or 
muscle substance or soft, flabby muscles in the wound area.  
There must be severe impairment of function, that is, 
strength, endurance and coordination, of the involved muscle 
group.  38 C.F.R. § 4.56(d)(4).  

In May and July 2006 statements, the Veteran reported having 
trouble walking.  

During an August 2006 VA examination, the examiner reported 
mild atrophy in the adductor musculature and in the vastus 
medialis muscle group and diagnosed the Veteran with minimal 
atrophy and no strength deficit or fatigue.  

During the July 2008 VA examination, the Veteran reported 
trouble getting up after kneeling, pain after thirty minutes 
of standing, continuous pain in his right thigh, fatigue, and 
weakness of the right thigh.  The VA examiner noted a mild 
decrease in strength, a mild functional impairment, and a 
decrease in muscle mass of the right quadriceps.  

A January 2009 statement by the Veteran indicates his use of 
a shopping cart as a walker while out purchasing groceries.  

In a June 2009 statement the Veteran reported a long history 
of pain and fatigue as a result of his right thigh 
disability.  

During the August 2009 VA examination, the VA examiner noted 
a loss of function of the vastus medialis resulting in 
significant gait and standing impairment as well as being 
impaired in his ability to change position from a sitting to 
a standing position.  

The examiner also noted that the Veteran lacked the generally 
present muscle reserve from adjacent muscles in the right 
thigh to compensate for his injured right vastus 
intermedialis muscle resulting in right thigh weakness and 
right thigh fatigue with repetitive standing and walking, 
right thigh pain, and difficulty standing from a sitting 
position.  

After examination of the right anteromedial thigh the 
examiner noted that, at the midpoint, there was a 1 
centimeter (cm) depression that was 3cm wide horizontally and 
4cm long, vertically.  

The examiner indicated that the loss of right thigh tissue 
was likely the result of atrophy of the vastus medialis 
muscle.  The examiner also noted that the dermal tissue was 
thinner in that region when compared to the left.  

The examiner noted the blunt trauma to the right anteromedial 
thigh during active service resulted in a hematoma and likely 
compartment syndrome of muscle group XIV that resulted in 
atrophy to the right vastus medialis muscle, and to the 
vastus intermedius muscle.  

The examiner noted that atrophy of the right thigh reduced 
right hip and right knee joint motor strength as compared to 
the left that was consistent with weakness of the right 
vastus medialis muscle.  

The examiner opined that the Veteran suffered a moderately 
severe muscle injury, based on the measurable loss of muscle 
tissue, a significant loss of strength, fatigue, and reduced 
function with repetition.  

Having reviewed the complete record, the Board finds in this 
case that the service-connected right thigh muscle disability 
picture more closely approximates the criteria for the 
assignment of 40 percent rating based on severe damage and 
functional loss.  

Given the Veteran's complaints of increased pain, the 
demonstrated muscle atrophy, the significant loss of 
strength, the increased fatigue, and reduced function with 
repetition due to injury, an evaluation of 40 percent for the 
service-connected right thigh disability is warranted for the 
period of the appeal.  

The provisions of 38 C.F.R. § 3.321(b)(1) have also been 
considered.  In this case, the evidence does not show that 
the service-connected right thigh muscle damage presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant referral under 38 C.F.R. § 
3.321(b)(1) at any time during the rating period.  




ORDER

An increased rating of 40 percent for the service-connected 
right thigh disability for the period of appeal is granted, 
subject to the regulations governing the payment of VA 
monetary benefits.  



REMAND

Given the changed circumstances of this case, the Board finds 
that further development is required as to the issue of a 
TDIU rating.  

While the January 2007 rating decision denied the claim for a 
TDIU rating, the rating for the service connected right thigh 
disability has subsequently been increased.  In turn, this 
has  raised  the Veteran's combined rating to 70 percent or 
higher as required by criteria of 38 C.F.R. § 4.16.  

Therefore, in compliance with 38 C.F.R. § 20.1304(c), the 
Veteran's claim for TDIU rating must be remanded to the RO 
for further consideration.  

After providing the required notice, the RO should obtain any 
additional evidence for which the Veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  

The RO should also give the Veteran opportunity to present 
any additional information and/or evidence pertinent to the 
claim on appeal that is not already of record.  

Further, the RO should advise the Veteran of the elements 
required to establish entitlement to increased rating per 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), Hart 
v. Mansfield, 21 Vet. App.505 (2007), and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008)  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he provide sufficient information, and if 
necessary authorization, to enable the RO 
to obtain any additional pertinent 
treatment records not currently of 
record.  The Veteran also should be 
informed that he may submit evidence to 
support his claims.  

2.  The RO should invite the Veteran to 
furnish all evidence in his possession, 
and identify what evidence is ultimately 
his responsibility to obtain.  The RO 
should clearly explain to the Veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).  

If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After completing all indicated 
development deemed warranted, the claim 
should be readjudicated in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish the Veteran and his 
representative with a Statement of the 
Case (SSOC) and afford them with an 
appropriate time period for response 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran need take no further action until otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


